21-30071-hcm Doc#66 Filed 05/24/21 Entered 05/24/21 11:29:04 Main Document Pg 1 of 4
21-30071-hcm Doc#66 Filed 05/24/21 Entered 05/24/21 11:29:04 Main Document Pg 2 of 4
           21-30071-hcm Doc#66 Filed 05/24/21 Entered 05/24/21 11:29:04 Main Document Pg 3 of 4
Label Matrix for local noticing          The Gateway Ventures, LLC                      U.S. BANKRUPTCY COURT
0542-3                                   c/o PDG Prestige, Inc.                         511 E. San Antonio Ave., Rm. 444
Case 21-30071-hcm                        780 N Resler Drive, Suite B                    EL PASO, TX 79901-2417
Western District of Texas                El Paso, TX 79912-7196
El Paso
Mon May 24 11:06:25 CDT 2021
Ashish Nayyar                            Ashish Nayyar                                  Ashish Nayyar, Rahim Noorani,
806 Rockport Lane                        c/o James M. Feuille                           Deepesh Shrestha, and Umesh Shrestha
Allen, TX 75013                          ScottHulse PC                                  c/o James M. Feuille
                                         P.O. Box 99123                                 201 E. Main Drive, Suite 1100
                                         El Paso, TX 79999-9123                         El Paso, TX 79901-1340

Border Demolition                        City of El Paso                                Comptroller of Public Accounts
Attn: Bonnie Solis                       c/o Don Stecker                                C/O Office of the Attorney General
1004 Diesel Drive                        112 E. Pecan St. Suite 2200                    Bankruptcy - Collections Division MC-008
El Paso, TX 79907-3100                   San Antonio, TX 78205-1588                     PO Box 12548
                                                                                        Austin TX 78711-2548

Deepesh Shrestha                         Depcesh Shrestha                               El Paso County Tax AC
c/o James M. Feuille                     3708 N. White Chapel Blvd.                     301 Manny Martinez Dr., 1st Floor
ScottHulse PC                            Southlake, TX 76092-2042                       El Paso, TX 79905-5503
P.O. Box 99123
El Paso, TX 79999-9123

HD Lending LLC                           HD Lending LLC                                 HD Lending, LLC
6080 Surety Dr. Ste 101                  c/o Stephen H. Nickey PC                       c/o Clyde A. Pine, Jr.
El Paso, TX 79905-2066                   1201 North Mesa Ste. B                         Mounce Green Myers
                                         El Paso, TX 79902-4000                         P.O. Box 1977
                                                                                        El Paso, Texas 79999-1977

Internal Revenue Service                 Michael Dixson                                 PDG Prestige, Inc.
Special Procedures Staff - Insolvency    780 N. Resler Drive Suite B                    780 N. Resler Drive Suite B
P. O. Box 7346                           El Paso, TX 79912-7196                         El Paso, TX 79912-7196
Philadelphia, PA 19101-7346


Rahim Noorani                            Rahim Noorani                                  Rahim Noorani, et al.
4312 Hopi Drive                          c/o James M. Feuille                           c/o Marty D. Price
Carrolton, TX 75010-1133                 ScottHulse PC                                  2514 Boll St.
                                         P.O. Box 99123                                 Dalals, TX 75204-2512
                                         El Paso, TX 79999-9123

Saleem Makani                            Saleem Makani                                  Spectrum Gulf Coast, LLC
c/o Eric W. Wood                         c/o Eric Wood (Brown Fox)                      c/o Thompson Coburn LLP, Attn: Brian Hoc
Brown Fox PLLC                           8111 Preston Rd. Ste 300                       One U.S. Bank Plaza, Suite 2700
5550 Granite Parkway, Suite 175          Dallas, TX 75225-6329                          St. Louis, MO 63101-1616
Plano, Texas 75024
Email: eric@brownfoxlaw.com 75024-3834
Suhail Bawa                              Suhail Bawa                                    Suresh Kumar
c/o Eric W. Wood                         c/o Eric Wood (Brown Fox)                      c/o Harrel Davis
Brown Fox PLLC                           8111 Preston Rd. Ste 300                       PO Box 1322
5550 Granite Parkway, Suite 175          Dallas, TX 75225-6329                          El Paso, TX 79947-1322
Plano, Texas 75024
Email: eric@brownfoxlaw.com 75024-3834
Texas Attorney General                   (p)TEXAS COMMISSION ON ENVIRONMENTAL QUALITY   Umesh Shrestha
Environmental Protection Division        ATTN BANKRUPTCY PROGRAM                        8505 Revenue Way
P.O. Box 12548                           P O BOX 13087                                  North Richland Hills, TX 76182-7431
Austin, TX 78711-2548                    MC 132
                                         AUSTIN TX 78711-3087
           21-30071-hcm Doc#66 Filed 05/24/21 Entered 05/24/21 11:29:04 Main Document Pg 4 of 4
Umesh Shrestha                                      Union Gateway, LLC                                   United States Trustee - EP12
c/o James M. Feuille                                c/o Ryan Little                                      U.S. Trustee’s Office
ScottHulse PC                                       P. O. Drawer 1977                                    615 E. Houston, Suite 533
P.O. Box 99123                                      El Paso, Texas 79999-1977                            P.O. Box 1539
El Paso, TX 79999-9123                                                                                   San Antonio, TX 78295-1539

Westar Investor Group LLC                           Westar Investors Group, LLC                          Jeff Carruth
c/o Eric Wood (Brown Fox)                           c/o Eric W. Wood                                     Weycer Kaplan Pulaski & Zuber, P.C.
8111 Preston Rd. Ste 300                            Brown Fox PLLC                                       24 Greenway Plaza, #2050
Dallas, TX 75225-6329                               5550 Granite Parkway, Suite 175                      Houston, TX 77046-2445
                                                    Plano, Texas 75024
                                                    Email: eric@brownfoxlaw.com 75024-3834


                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Texas Commission on Environmental Qualit            End of Label Matrix
Reg. 6 Office Compliance Enforcement                Mailable recipients    35
401 E Franklin Ave, Suite 560                       Bypassed recipients     0
El Paso, TX 79901-1212                              Total                  35
